DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Amendment to 16/278,248 filed on 10/26/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 - 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasunori (US 9,802,562) in view of Kawamura (US 2006/0087267).

Regarding claim 5, Yasunori teaches:
 A wiper drive circuit configured to control driving of a wiper motor (Fig. 4 wiper motor 7) having a first terminal (power line 14 connected to a first terminal of the motor), a second power line 6 connected to a second terminal of the motor), based on power supply from a battery (power supply from batteries 1, 2 together forming a battery) provided in a vehicle (abstract: automotive, thus vehicle), comprising: 
a first control switch controlling connection and disconnection between the 30battery and the first terminal (col. 8 ll. 15- 19: load 7, i.e. wiper motor, supplied with power from one of the main batteries via a switch means 18a and Fig. 4 shows contact t1 of relay 5 controlling connection and disconnection between the battery and the first terminal);
a second control switch controlling connection and disconnection between the battery and the second terminal (col. 8 ll. 15 - 19: load 7, i.e. wiper motor, supplied with power from one of the main batteries via a switch means 18a and Fig. 4 shows contact t2 of relay 13 controlling connection and disconnection between the battery and the first terminal); and  
17 / 214041C-000019-US an electronic control unit configured to turn on the first control switch and turn off the second control switch (microcomputer 32 as a switch control unit) to energize from the battery to the first terminal when a wiper switch (switch means 18a) is operated into a first mode to drive the wiper motor at a first speed (col. 10 ll. 57-67: control signal wc output from the wiper ECU 24 is input to the relay control unit 34 and Fig. 9 shows when a voltage vd  is calculated by the power supply monitoring unit 33 and in step S23 if the difference vd is larger than the threshold value, thus no abnormal condition then the processing proceeds to S26, then 27 where the contact t1 is on and contact t2 is off), and configured to turn on the second control switch and turn off the first 5control switch to energize from the battery to the second terminal when the wiper switch is operated into a second mode to drive the wiper motor at a second speed higher than the first speed (col. 11 ll.1-23: when the wc is set to a high level, therefore second mode and higher than the first speed, contact t1 in relay 5 is set to a non-conductive state, and the contact t2 in the relay 13 is set to a conductive state), wherein
 the electronic control unit is configured to 
monitor a potential corresponding to a potential of the battery (Fig.12 S31: acquire battery voltage), 
10turn on the first control switch to energize from the battery to the first terminal when determining that a power failure of the battery does not occur while the wiper switch is operated in the first mode (Fig. 12 S32, S34: turn on contact t1 if main battery is not abnormal, whenever t1 is operated wiper switch is operated in first mode as t1 connects disconnects power supply from battery to first terminal), and 
turn on the second control switch to energize from the battery to the second terminal when determining that a power failure of the battery does not 15occur while the wiper switch is operated in the second mode (Fig. 12 S35, S37: turn on contact t2 if sub battery is not abnormal, whenever t2 is operated wiper switch is operated in second mode as t2 connects disconnects power supply from battery to second terminal).  
Yasunori doesn’t explicitly teach the wiper motor having the ground terminal, and an off switch formed of a metal-oxide semiconductor field-effect transistor (MOSFET) and including a gate connected to the electronic control unit, a drain connected to one of a wiring through which an electric power is supplied from the first control switch to the first terminal or a wirinq throuqh which the electric power is supplied from the second control switch to the second terminal, and a source connected to a qround potential point, and when the wiper switch is switched from the first mode or the second mode to an off mode to stop the wiper motor, the 
However, Kawamura teaches the wiper motor having the ground terminal (Fig. 2 shows motor M1 having the ground terminal), and an off switch formed of a metal-oxide semiconductor field-effect transistor (MOSFET) (SW2) and including a gate connected to the electronic control unit (gate of SW2 connected to a brake circuit 2 as a control unit), a drain connected to one of a wiring through which an electric power is supplied from the first control switch to the first terminal or a wiring through which the electric power is supplied from the second control switch to the second terminal (electric power from battery B1 through a control switch SW1), and a source connected to a ground potential point (source connected to a ground potential), and when the wiper switch is switched from the first mode or the second mode to an off mode to stop the wiper motor, the electronic control unit stops energization from the battery to the wiper motor and turns on the off switch ([0029]: the brake switch SW2 switches between connection and disconnection with the help of the brake circuit, as electronic control circuit).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ground terminal of Kawamura wiper motor into Yasunori’s wiper motor in order to have a zero volt reference point, along with positive and negative voltage such that the negative voltage terminal is at lower voltage than ground.

Regarding claim 6, Yasunori teaches:

a first input wiring connected to a point between the battery and the first control switch (Fig. 4 shows a first input wiring connected to a point, next to mv, between the battery 1 and the first control switch 5); and  
20a second input wiring connected to a point between the battery and the second control switch (Fig. 4 shows a second input wiring connected to a point, next to sv, between the battery 2 and the second control switch 13), wherein 
at least one of the first input wiring or the second input wiring is connected with the electronic control unit and is provided with a diode to restrict a sneak current from the electronic control unit to the battery (col. 3 ll. 36-39: it is preferable that the current control means is constituted by a plurality of diodes, each having an anode connected to the storage batteries side, and having a cathode connected to the power source line side. Since current through a diode can only flow from the anode to the cathode, the current is restricted to the batteries).

Regarding claim 7, Yasunori teaches:
A wiper drive circuit configured to control driving of a wiper motor (Fig. 4 wiper motor 7) having a first terminal (power line 14 connected to a first terminal of the motor), a second terminal (power line 6 connected to a second terminal of the motor), based on power supply from a battery (power supply from batteries 1, 2 together forming a battery) provided in a vehicle (abstract: automotive, thus vehicle), comprising:
col. 8 ll. 15- 19: load 7, i.e. wiper motor, supplied with power from one of the main batteries via a switch means 18a and Fig. 4 shows contact t1 of relay 5 controlling connection and disconnection between the battery and the first terminal and first energizing wiring being the wire between battery 1 and first terminal); 
a second control switch controlling connection and disconnection of a 18/214041C-000019-US second energizing wiring that is a power supply line between the battery and the second terminal (col. 8 ll. 15 - 19: load 7, i.e. wiper motor, supplied with power from one of the main batteries via a switch means 18a and Fig. 4 shows contact t2 of relay 13 controlling connection and disconnection between the battery and the first terminal and second energizing wiring being the wire between battery 2 and second terminal); 
an electronic control unit configured to turn on the first control switch and turn off the second control switch (microcomputer 32 as a switch control unit) to energize from the battery to the first terminal when a wiper switch (switch means 18a) is operated into a first mode to drive the wiper motor at a first speed (col. 10 ll. 57-67: control signal wc output from the wiper ECU 24 is input to the relay control unit 34 and Fig. 9 shows when a voltage vd  is calculated by the power supply monitoring unit 33 and in step S23 if the difference vd is larger than the threshold value, thus no abnormal condition then the processing proceeds to S26, then 27 where the contact t1 is on and contact t2 is off), and configured to turn on the second control switch and turn off the first 5control switch to energize from the battery to the second terminal when the wiper switch is operated into a second mode to drive the wiper motor at a second col. 11 ll.1-23: when the wc is set to a high level, therefore second mode and higher than the first speed, contact t1 in relay 5 is set to a non-conductive state, and the contact t2 in the relay 13 is set to a conductive state); 
 10 a first input wiring connected to a point between the battery and the first control switch (Fig. 4 shows a first input wiring connected to a point, next to mv, between the battery 1 and the first control switch 5); and  
20a second input wiring connected to a point between the battery and the second control switch (Fig. 4 shows a second input wiring connected to a point, next to sv, between the battery 2 and the second control switch 13), wherein 
the electronic control unit is configured to receive a potential 15corresponding to a potential of the battery through the first input wiring (Fig.12 S31: acquire battery voltage with voltage sensor and col. 13 ll. 7-12: battery sensor 42 to detect the output voltage mv of the main battery 1) and receive a potential corresponding to the potential of the battery through the second input wiring (Fig.12 S31: acquire battery voltage with voltage sensor and col. 13 ll. 7-12: battery sensor 43 to detect the output voltage sv of the battery 2), and 
when the electronic control unit determines that a power failure of the battery occurs in one of the first energizing wiring or the second energizing wiring 20while the wiper switch is operated in the first mode or the second mode, the electronic control unit drives the wiper motor by energizing through the other of the first energizing wiring or the second energizing wiring in which the power failure is not determined (Fig. 12 S32-S37: turn on contact t1 if main battery is not abnormal, whenever t1 is operated wiper switch is operated in first mode as t1 connects disconnects power supply from battery to first terminal and turn on contact t2 if sub battery is not abnormal, whenever t2 is operated wiper switch is operated in second mode as t2 connects disconnects power supply from battery to second terminal).  
Yasunori doesn’t explicitly teach the wiper motor having the ground terminal, and an off switch formed of a metal-oxide semiconductor field-effect transistor (MOSFET) and including a gate connected to the electronic control unit, a drain connected to one of a wiring through which an electric power is supplied from the first control switch to the first terminal or a wirinq throuqh which the electric power is supplied from the second control switch to the second terminal, and a source connected to a qround potential point, and when the wiper switch is switched from the first mode or the second mode to an off mode to stop the wiper motor, the electronic control unit stops energization from the battery to the wiper motor and turns on the off switch.
However, Kawamura teaches the wiper motor having the ground terminal (Fig. 2 shows motor M1 having the ground terminal), and an off switch formed of a metal-oxide semiconductor field-effect transistor (MOSFET) (SW2) and including a gate connected to the electronic control unit (gate of SW2 connected to a brake circuit 2 as a control unit), a drain connected to one of a wiring through which an electric power is supplied from the first control switch to the first terminal or a wiring through which the electric power is supplied from the second control switch to the second terminal (electric power from battery B1 through a control switch SW1), and a source connected to a ground potential point (source connected to a ground potential), and when the wiper switch is switched from the first mode or the second ([0029]: the brake switch SW2 switches between connection and disconnection with the help of the brake circuit, as electronic control circuit).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ground terminal of Kawamura wiper motor into Yasunori’s wiper motor in order to have a zero volt reference point, along with positive and negative voltage such that the negative voltage terminal is at lower voltage than ground.
  
25 Regarding claim 8, Yasunori teaches:
The wiper drive circuit according to claim 7, wherein the first input wiring is provided with a diode to restrict a sneak current from the electronic control unit to the battery, and the second input wiring is provided with a diode to restrict a sneak current from the electronic control unit to the battery (col. 3 ll. 36-39: it is preferable that the current control means is constituted by a plurality of diodes, each having an anode connected to the storage batteries side, and having a cathode connected to the power source line side. Since current through a diode can only flow from the anode to the cathode, the current is restricted to the batteries).

25 Regarding claim 9, Yasunori teaches:
The wiper drive circuit according to claim 5, wherein 
relay 5 including a contact t1 and a coil), and 
the second control switch is a second relay that includes a second switch connected between the battery and the second terminal, and a second relay coil 5controlling on and off of the second switch (relay 13 including a contact t2 and a coil). 
25
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        2/10/2021
/KAWING CHAN/Primary Examiner, Art Unit 2846